DETAILED ACTION

This action is in response to the amendment received on October 12, 2021.

Allowable Subject Matter

Claims 1, 4-13 and 15-20 are allowed.

                 Drawings
The drawing objections in the non-final rejection mailed July 12th, 2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 9-11: are rejoined.
In line 1 of each of claims 9-11, the phrase “The assembly” has been replaced with –The air cleaner assembly--.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose an air cleaner assembly that comprises wherein a cleat receptacle includes a cavity within an outer housing, wherein an upper wall of the cavity includes a chamfered, outer surface connected to a flat, inner surface, and wherein the cleat includes an upward extending fin adapted to slide along the chamfered, outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747